                     UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA


  HIGH STREET REHABILITATION, LLC, and                   Case No. 2:12-cv-07243-NIQA
  DEFABIO SPINE AND SPORT REHAB, LLC,
  individually, and on behalf of all others similarly
  situated,

                        Plaintiffs,


                                - against –


  AMERICAN SPECIALTY HEALTH
  INCORPORATED, AMERICAN SPECIALTY
  HEALTH NETWORKS, INC., CIGNA
  CORPORATION and CONNECTICUT
  GENERAL LIFE INSURANCE COMPANY,


                        Defendants.


                                                                               August 29, 2019

                              MEMORANDUM OPINION
INTRODUCTION

       Before this Court is a motion for final approval of the settlement agreement filed by

Plaintiffs High Street Rehabilitation, LLC, and DeFabio Spine and Sport Rehab, LLC

(collectively, “Plaintiffs”) pursuant to Federal Rule of Civil Procedure (“Rule”) 23, [ECF 174],

and a motion for an award of attorneys’ fees to class counsel, reimbursement of class counsel’s

expenses, and service award to plaintiffs. [ECF 177]. Previously, this Court granted preliminary

approval to the Class Action Settlement Agreement. [ECF 171, 173]. A hearing was scheduled

and held on August 16, 2019, to entertain oral argument on Plaintiffs’ unopposed motion for
final approval. Counsel for all parties appeared. For the reasons stated herein, the motion for

final approval of the class action settlement and motion for attorneys’ fees and expenses are both

granted.


BACKGROUND

       In 2012, Dr. Steven G. Clarke, along with the American Chiropractic Association

(“ACA”), brought this action against Defendants American Specialty Health Incorporated and

American Specialty Health Networks, Inc. (collectively, “ASH”), and Cigna Corporation and

Connecticut General Life Insurance Company (collectively, “Cigna,” and together with ASH,

“Defendants”), seeking recovery under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. §1132(a)(1)(B), related to the denial of out-of-network plan benefits

claims for chiropractic services based on Cigna and ASH’s Utilization Management Reviews

(“UMR”) procedures. In that complaint, Cigna’s insured, Carol Lietz, also alleged distinct

claims regarding administrative fees. This Court dismissed the claims, but the Court of Appeals

for the Third Circuit (“Third Circuit”) affirmed in part and reversed and remanded in part. Am.

Chiropractic Ass’n v. Am. Specialty Health Inc., 625 F. App’x 169 (3d Cir. 2015).1 After

remand, in 2015, Dr. Clarke, along with two other chiropractic practices, Ashford Chiropractic

Center and Wolke Chiropractic & Rehabilitation, filed a First Amended Class Action Complaint.

On June 6, 2018, Plaintiff High Street Rehabilitation, LLC, a chiropractic center operated by Dr.

Clarke, filed the Second Amended Class Action Complaint (the current complaint in this action),


1       Following the remand, Ms. Lietz dismissed her claims and brought them as part of a
separate case filed in November 2015 related to Cigna’s administrative fees claims in the District
of Colorado: Fayuell v. Cigna Corp., Civ. A. No. 15-1581. Defendants filed motions to dismiss
in the Colorado action, which the court granted in part and denied in part, leaving only Ms.
Lietz’s claims. In July 2016, the Lietz Action was transferred to this Court and coordinated with
this case for discovery purposes. The Lietz Action has also been settled, a settlement which this
Court has approved by separate Order.

                                                2
which removed Ashford and Wolke as plaintiffs and added Plaintiff DeFabio Spine and Sport

Rehab, LLC, a chiropractic care center operated by Dr. Donald C. DeFabio.

       The parties engaged in extensive document and data discovery in the High Street and

Lietz Actions for nearly two years, which included the following:

           •   Responses to extensive sets of document requests and interrogatories;
           •   Negotiation of a Protective Order (including special provisions to protect
               class members’ medical information to ensure compliance with HIPAA);
           •   Negotiation of ESI and Claims Sampling Protocols approved by the Court;
           •   Production of over 200,000 documents representing over 1.5 million
               pages;
           •   Production of multiple databases and claims samples from Cigna and ASH
               representing over 500 gigabytes of data;
           •   Intensive negotiations over various document, data production, and other
               discovery issues, including numerous telephone conferences and email
               exchanges; exchange of over 100 letters; and numerous meet and confers
               regarding various disputes;
           •   Extensive work by database experts to sync the various Cigna and ASH
               databases in order to evaluate liability and damages issues;
           •   Work with a leading chiropractic expert regarding liability issues;
           •   The preparation of a comprehensive deposition and “trial map”
               synthesizing the analysis of all documents and information produced by
               the parties and obtained via Class Counsel’s continuing investigation; and
           •   Preparation for depositions.

       On November 13, 2018, the parties participated in a mediation session before David

Geronemus, Esquire, of JAMS.        In connection with the mediation, the parties exchanged

extensive mediation briefs that set forth the legal and factual bases related to the parties’

respective claims and defenses. After extensive negotiations, the parties reached an agreement to

settle Settlement Class Members’ claims for $11.75 million, plus a commitment from Defendants

to take reasonable steps to implement certain business reforms.

                                 The Terms of the Settlement

       The Settlement, the full terms of which are set forth in the Settlement Agreement,

provides substantial economic benefits to the Class.        The Settlement has three primary


                                                3
components: (1) Cigna and ASH will pay $11.75 million as the total settlement amount, which

includes $1 million toward administrative fees and $10.75 million toward benefit claims; (2)

ASH will make reasonable efforts to enact certain business reforms related to the conduct

challenged by Plaintiffs in this action; and (3) mutual releases of all claims between the parties.

Notably, Defendants will be required to pay the Settlement Class benefits automatically. The

Settlement Class Members will not need to file a claim or take any other steps to receive the

payments due to them under the Settlement.

                                Preliminary Approval and Class Notice

       On March 26, 2019, Plaintiffs filed a motion for preliminary approval of class action

settlement, provisionally certifying settlement class, directing notice to the settlement class, and

scheduling final approval hearing. [ECF 168]. By Order dated April 8, 2019, this Court granted

preliminary approval to the proposed Settlement and provisionally certified the proposed class.

Pursuant to this Court’s preliminary approval order, AB Data sent notice to the relevant

governmental officials under the Class Action Fairness Act (“CAFA”), 28 U.S.C. §1715, et seq.,

effected publication notice, and sent direct postcard notice to Settlement Class members in

accordance with the plan for notice, which this Court found to be the best notice practicable

under the circumstances and consistent with the requirements of due process. Notice was mailed

to 26,128 Settlement Class Members. The notices provided each Settlement Class Member with

an approximate amount of the check they would receive if the Settlement is approved. No

objections were filed, only two (2) Settlement Class Members opted-out of the Settlement, and

one Member served a challenge to its payment amount. In addition, Class Counsel made

presentations to the Pennsylvania Chiropractic Association and the Association of New jersey




                                                 4
Chiropractors and communicated with the American Chiropractic Association; each of these

organizations support the Settlement.

DISCUSSION

       When granting final approval of a class action settlement, a district court must hold a

hearing and conclude that the proposed settlement is fair, reasonable and adequate. See Fed. R.

Civ. P. 23(e)(2); Sullivan v. DB Invs., Inc., 667 F.3d 273, 295 (3d Cir. 2011); In re Ins.

Brokerage Antitrust Litig., 579 F.3d 241, 258 (3d Cir. 2009). Although there is a strong judicial

policy in favor of voluntary settlement agreements, Pennwalt Corp. v. Plough, 676 F.2d 77, 79-

80 (3d Cir. 1982), courts are generally afforded broad discretion in determining whether to

approve a proposed class action settlement. Eichenholtz v. Brennan, 52 F.3d 478, 482 (3d Cir.

1995). “The law favors settlement particularly in class actions and other complex cases where

substantial judicial resources can be conserved by avoiding formal litigation.” In re Gen. Motors

Corp. Pick-Up Truck Fuel Tank Prod. Liab., 55 F.3d 768, 784 (3d Cir. 1995). In addition to

conservation of judicial resources, “[t]he parties may also gain significantly from avoiding the

costs and risks of a lengthy and complex trial.” Id.

       In Girsh v. Jepson, 521 F.2d 153 (3d Cir. 1975), the Third Circuit set forth factors (often

called the “Girsh factors”) a district court should consider when reviewing a proposed class

action settlement. The Girsh factors are:

               (1) the complexity, expense and likely duration of the litigation;
               (2) the reaction of the class to the settlement;
               (3) the stage of the proceedings and the amount of discovery
               completed;
               (4) the risks of establishing liability;
               (5) the risks of establishing damages;
               (6) the risks of maintaining the class action through the trial;
               (7) the ability of the defendant to withstand a greater judgment;
               (8) the range of reasonableness of the settlement fund in light of
               the best possible recovery; and


                                                 5
               (9) the range of reasonableness of the settlement fund to a possible
               recovery in light of all the attendant risks of litigation.

In re Ins. Brokerage Antitrust Litig., 579 F.3d at 258 (citing Girsh, 521 F.2d at 157). However,

no one factor is dispositive. Hall v. Best Buy Co., 274 F.R.D. 154, 169 (E.D. Pa. 2011). Further,

a “court may approve a settlement even if it does not find that each of [the Girsh] factors weighs

in favor of approval.” In re N.J. Tax Sales Certificate Antitrust Litig., 750 F. App’x 73, 77 (3d

Cir. 2018).

       In Krell v. Prudential Ins. Co. of Am. (In re Prudential), 148 F.3d 283 (3d Cir. 1998), the

Third Circuit identified additional nonexclusive factors (the “Prudential factors”) for courts to

consider for a “thorough going analysis of settlement terms.” See also In re Pet Food Prods.

Liab. Litig., 629 F.3d 333, 350 (3d Cir. 2010). These Prudential factors often overlap with the

Girsh factors, and include:

               (1) the maturity of the underlying substantive issues, as measured
               by experience in adjudicating individual actions, the development
               of scientific knowledge, the extent of discovery on the merits, and
               other factors that bear on the ability to assess the probable outcome
               of a trial on the merits of liability and individual damages;
               (2) the existence and probable outcome of claims by other classes
               and subclasses;
               (3) the comparison between the results achieved by the settlement
               for individual class or subclass members and the results achieved
               or likely to be achieved for other claimants;
               (4) whether class or subclass members are accorded the right to
               opt-out of the settlement;
               (5) whether any provisions for attorneys’ fees are reasonable; and
               (6) whether the procedure for processing individual claims under
               the settlement is fair and reasonable.

In re Pet Food, 629 F.3d at 350. Only the Prudential factors relevant to the litigation in question

need be addressed. In re Prudential, 148 F.3d at 323-24.

       With these principals in mind, this Court will consider each of the Girsh factors and the

relevant Prudential factors in its review of the proposed class action settlement.


                                                 6
                                          Girsh Factors

                 1. The complexity, expense and likely duration of the litigation

       Needless to say, had the Settlement not been reached, this matter would likely have

proceeded to trial on the issues of liability and a determination of damages, if any.           The

continued prosecution of Plaintiffs’ claims against Defendants would have required significant

additional expense to the Class and a substantial delay before any potential recovery. Though at

the time the parties reached the Settlement, the parties had vigorously litigated this case for more

than seven years and engaged in extensive fact discovery, much work remained, including fact

depositions, expert discovery, and motion practices with respect to class certification and

summary judgment. Further, no matter the outcome of a trial, it is likely that one or all of the

parties would have appealed, leading to further litigation costs and delay in any realized

recovery. Thus, the avoidance of unnecessary expenditure of time and resources benefits all

parties, and weighs in favor of approving the settlement. See In re Gen. Motors, 55 F.3d at 812

(concluding that lengthy discovery and potential opposition by the defendant were factors

weighing in favor of settlement).

                        2.      The reaction of the class to the settlement

       “The Third Circuit has looked to the number of objectors from the class as an indication

of the reaction of the class.” In re Certainteed Corp. Roofing Shingle Prods. Liab. Litig., 269

F.R.D. 468, 485 (E.D. Pa. 2010) (citing In re Cendant Corp. Litig., 264 F.3d 201, 234-35 (3d

Cir. 2001)).   “Courts have generally assumed that ‘silence constitutes tacit consent to the

agreement.’” In re Gen. Motors, 55 F.3d at 812 (quoting Bell Atl. Corp. v. Bolger, 2 F.3d 1304,

1313 n.15 (3d Cir. 1993)). A low number of objectors or opt-outs is persuasive evidence of the




                                                 7
proposed settlement’s fairness and adequacy. Serrano v. Sterling Testing Sys., Inc., 711 F. Supp.

2d 402, 415 (E.D. Pa. 2010) (citing In re Cendant, 264 F.3d at 234-35).

       Here, Defendants identified 26,128 individuals who meet the Class definition. Those

individuals identified as potential Class members were mailed notices and Class forms. As of

the date of the final approval hearing held on August 16, 2019, no Class Member had objected to

the proposed settlement and only two (2) members had opted out. This factor is persuasive

evidence of the fairness and adequacy of the proposed settlement, and weighs in favor of a final

approval. See In re Cendant, 264 F.3d at 234-35 (finding that a low number of objectors and

opt-outs strongly favors approval of the settlement).

          3.      The stage of the proceedings and the amount of discovery completed

       The third Girsh factor “captures the degree of case development that class counsel [had]

accomplished prior to settlement. Through this lens, courts can determine whether counsel had

an adequate appreciation of the merits of the case before negotiating.” In re Cendant, 264 F.3d

at 235. When evaluating this third Girsh factor, courts must evaluate the procedural stage of the

case at the time of the proposed settlement to assess whether counsel adequately appreciated the

merits of the case while negotiating. In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 537

(3d Cir. 2004). “[C]ourts generally recognize that a proposed class settlement is presumptively

valid where . . . the parties engaged in arm’s length negotiations after meaningful discovery.”

Cullen v. Whitman Med. Corp., 197 F.R.D. 136, 144-45 (E.D. Pa. 2000). Settlements reached

following discovery “are more likely to reflect the true value of the claim.” Boone v. City of

Phila., 668 F. Supp. 2d 693, 712 (E.D. Pa. 2009) (citing Bell Atl. Corp., 2 F.3d at 1314).

       As set forth above, this case has been actively litigated from its commencement. Prior to

reaching a settlement, the parties briefed multiple motions to dismiss, engaged in extensive



                                                 8
discovery and negotiations over discovery issues, and participated in a successful private

mediation. As a result of the extensive proceedings that preceded the parties’ settlement, the

parties had ample opportunity to identify and grasp the strengths and weaknesses of each party’s

case. Consequently, this Court finds that this factor weighs in favor of approval.

                               4. The risks of establishing liability

       This Girsh factor weighs the likelihood of ultimate success against the benefits of an

immediate settlement. The existence of obstacles, if any, to the plaintiff’s success at trial weighs

in favor of settlement. In re Warfarin, 391 F.3d at 537; In re Prudential, 148 F.3d at 319. This

factor should be considered to “examine what potential rewards (or downside) of litigation might

have been had class counsel decided to litigate the claims rather than settle them.” In re

Cendant, 264 F.3d at 237 (quoting GM Trucks, 55 F.3d at 814). “The inquiry requires a

balancing of the likelihood of success if ‘the case were taken to trial against the benefits of

immediate settlement.’” Wallace v. Powell, 288 F.R.D. 347, 369 (M.D. Pa. 2012) (quoting

Prudential II, 148 F.3d at 319).

       In this case, after considering the parties’ various substantive filings, the outcome of this

matter with respect to liability is far from certain.      Defendants have denied any liability

throughout this litigation. The proposed settlement, of course, avoids the risk that Defendants be

found not liable. Thus, this Court finds that this factor weighs in favor of approval.

                               5. The risks of establishing damages

       This factor “attempts to measure the expected value of litigating the action rather than

settling it at the current time.” In re Cendant, 264 F.3d at 238-39. The Court looks at the

potential damage award if the case were taken to trial against the benefits of immediate

settlement. Prudential II, 148 F.3d at 319. In Warfarin Sodium I, the trial court found that the



                                                 9
risk of establishing damages strongly favored settlement, observing that “[d]amages would likely

be established at trial through a ‘battle of experts,’ with each side presenting its figures to the

jury and with no guarantee whom the jury would believe.” In re Warfarin Sodium Antitrust

Litig., 212 F.R.D. 231, 256 (D. Del. 2002), aff’d 391 F.3d 516, 537 (3d Cir. 2004). Similarly, in

In re Cendant, the Third Circuit reasoned that there was no compelling reason to think that “a

jury confronted with competing expert opinions” would accept the plaintiff’s damages theory

rather than that of the defendant, and thus the risk in establishing damages weighed in favor of

approval of the settlement. 264 F.3d at 239. The same is likely true here. Accordingly, this

factor weighs in favor of approval.

                     6. The risks of maintaining the class action through trial

       Because “the prospects for obtaining certification have a great impact on the range of

recovery one can expect to reap from the [class] action,” In re Gen. Motors, 55 F.3d at 817, this

factor measures the likelihood of obtaining and keeping a class certification if the action were to

proceed to trial. As noted above, this action has been vigorously litigated by both sides from the

outset. As such, it is likely that the issue of class certification would have been the subject of

vigorous dispute.     Further, even if class certification were granted in this matter, class

certification can always be reviewed or modified before trial, so “the specter of decertification

makes settlement an appealing alternative.” Skeen v. BMW of N. Am., Ltd. Liab. Co., 2016 WL

4033969, at *15 (D. N.J. July 26, 2016). Accordingly, this factor weighs in favor of approval.

                    7. The ability of defendants to withstand a greater judgment

       This factor considers “whether the defendants could withstand a judgment for an amount

significantly greater than the settlement.” In re Cendant, 264 F.3d at 240. Though the parties

acknowledge that Defendants have the ability to withstand a judgment greater than the settlement



                                                10
amount, where the defendants’ ability to pay greatly exceeds the potential liability, this factor is

generally neutral. In re CertainTeed Corp. Roofing Shingle Prods. Liab. Litig., 269 F.R.D. 468,

489 (E.D. Pa. 2010). This Court finds that this factor is neutral.

               8-9. The range of reasonableness of settlement in light of best and
                     possible recovery and all attendant risks of litigation

       The last two Girsh factors, often considered together, evaluate whether the settlement

represents a good value for a weak case or a poor value for a strong case. In re Warfarin, 391

F.3d at 538. In order to assess the reasonableness of a settlement in cases seeking monetary

relief, “the present value of the damages plaintiffs would likely recover if successful,

appropriately discounted for the risk of not prevailing, should be compared with the amount of

the proposed settlement.” In re Prudential, 148 F.3d at 322.

       In light of the questions of fact and law present in this litigation, the value of the

proposed settlement substantially outweighs the mere possibility of future relief. Here, the Class

is receiving a significant settlement amount which offers real economic benefits to Class

Members. Class Members do not have to submit claims, but instead will be automatically

mailed checks to offset the financial responsibility they incurred for services from an ASH-

contracted provider. The Settlement also requires ASH to use reasonable efforts to implement an

array of business reforms. As previously noted, the expense of a trial and use of the parties’

resources would have been substantial, especially in conjunction with the post-trial motions and

appeals that would have likely followed any trial on the merits.            Thus, a settlement is

advantageous to all parties. Therefore, these factors weigh in favor of approval.




                                                 11
                                   Relevant Prudential Factors

              1. Factors that bear on the maturity of the underlying substantive issues

       This case was settled at a mature point in the proceedings. As discussed above, there has

been significant discovery on the merits and Class Counsel is aware of the complexity and risk

inherent in a trial on the merits. In addition, the parties participated in a meaningful and

successful private mediation. As such, the litigants were in a position to fully evaluate the

strengths, weaknesses, and merits of their case. The advanced development of the record weighs

in favor of approval. See Chakejian v. Equifax Info. Servs., LLC, 275 F.R.D. 201, 215 (E.D. Pa.

2011) (finding settlement reasonable where underlying substantive issues were “mature in light

of the experience of the attorneys, extent of discovery, posture of case, and mediation efforts

undertaken.”).

              2. Results achieved by settlement for individual Class Members versus
                the results achieved – or likely to be achieved – for other claimants

       This factor weighs in favor of approval since very few class members opted out and all

Settlement Class Members will receive Settlement benefits automatically without having to take

any action.

    3. Whether Class or Subclass Members are afforded the right to opt out of the settlement

       As part of the Class notice process approved by this Court, Settlement Class members

were provided robust notice and the opportunity to opt-out. Only a very small number of

members in relation to the overall class size chose to opt-out.

                   4. Whether any provisions for attorneys’ fees are reasonable

       As part of the Class notice process approved by this Court, Class members were advised

that Plaintiff would seek an award of attorneys’ fees of no more than one-third of the settlement

amount. No potential member of the Class objected to such an award. Moreover, for the reasons


                                                 12
discussed in greater detail below, the attorneys’ fees and expenses sought and agreed to in this

case are reasonable. Thus, this factor weighs in favor of approval.

                  5. Whether the procedure for processing individual claims under
                         the class action settlement is fair and reasonable

       The claims processing procedures put in place by the Settlement are fair and reasonable.

Indeed, Settlement Class Members will receive checks automatically without the need to fill out

and submit claim forms. This factor supports approval of the settlement.

       In summary, in light of the presumption of fairness that attaches to the settlement, see In

re Warfarin, 391 F.3d at 539, and upon consideration of each of the Girsh factors and the

relevant Prudential factors, this Court finds that the proposed class action settlement is fair and

reasonable.

                                       Class Certification

       As noted, by Order dated April 8, 2019, this Court provisionally certified the following

proposed class:

       All ONET Chiropractic Providers who provided clinical services up to the Final
       Approval Date to a Plan Member, and whose claims for reimbursement of such
       services were subjected to the ASH policies or practices as part of the claims
       review or benefit determination process and where some or all of the claim was
       denied.

Notwithstanding, this Court must again determine whether class certification is appropriate under

Rule 23. In re Prudential, 148 F.3d at 308.

       A plaintiff seeking class certification must satisfy all requirements of Rule 23(a) and at

least one of the requirements of Rule 23(b). Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 568

U.S. 455, 465 (2013); see also Marcus v. BMW of North America, 687 F.3d 583, 590 (3d Cir.

2012). “Rule 23 does not set forth a mere pleading standard. A party seeking class certification

must affirmatively demonstrate his compliance with the Rule.” Wal-Mart Stores, Inc. v. Dukes,


                                                13
564 U.S. 338, 350 (2011). A district court’s analysis of a motion for class certification “must be

‘rigorous’ and may ‘entail some overlap with the merits of the plaintiff’s underlying claim.’”

Amgen Inc., 568 U.S. at 465-66 (quoting Dukes, 131 S. Ct. at 2551). However, “Rule 23 grants

courts no license to engage in free-ranging merits inquiries at the certification stage. Merits

questions may be considered to the extent – but only to the extent – that they are relevant to

determining whether Rule 23 prerequisites for class certification are satisfied.” Id. “Factual

determinations necessary to make Rule 23 findings must be made by a preponderance of the

evidence.” In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 320 (3d Cir. 2008).

       To satisfy the Rule 23(a) requirements:

               (1) the class must be “so numerous that joinder of all members is
               impracticable” (numerosity); (2) there must be “questions of law or
               fact common to the class” (commonality); (3) “the claims or
               defenses of the representative parties” must be “typical of the
               claims or defenses of the class” (typicality); and (4) the named
               plaintiffs must “fairly and adequately protect the interests of the
               class” (adequacy of representation, or simply adequacy).

Marcus, 687 F.3d at 590-91 (citations omitted).

       Here, Plaintiffs seek certification of the proposed class, as provisionally certified,

pursuant to Rule 23(b)(3). This Rule permits certification when the court finds that “questions of

law or fact common to class members predominate over any questions affecting only individual

members” and that “a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

                                    Rule 23(a) Requirements

                                          1. Numerosity

       Under Rule 23(a)(1), the court must determine whether the potential class is “so

numerous that joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). “No minimum



                                                  14
number of plaintiffs is required to maintain a suit as a class action, but generally if the named

plaintiff demonstrates that the potential number of plaintiffs exceeds 40, the first prong of Rule

23(a) has been met.” Stewart v. Abraham, 275 F.3d 220, 226-27 (3d Cir. 2001). Although “Rule

23(a)(1) does not require a plaintiff to offer direct evidence of the exact number and identities of

the class members . . . in the absence of direct evidence, a plaintiff must show sufficient

circumstantial evidence specific to the products, problems, parties, and geographic areas actually

covered by the class definition to allow a district court to make a factual finding.” Hayes, 725

F.3d at 357. “Only then may the court rely on ‘common sense’ to forgo precise calculations and

exact numbers.” Id.

       Here, the Settlement Class includes approximately 26,000 Settlement Class Members.

Given the number and geographic distribution of the Settlement Class Members, joinder of all

Settlement Class Members would be impracticable, and the proposed Settlement Class satisfies

Rule 23’s numerosity requirement for settlement purposes. Liberty, 149 F.R.D. at 73.

                                  2. Commonality and Typicality

       Pursuant to Rule 23(a)(2), a court must determine whether “there are questions of law or

fact common to the class,” ordinarily known as “commonality.” Fed. R. Civ. P. 23(a)(2). Under

the Rule, commonality “requires the plaintiff to demonstrate that the class members ‘have

suffered the same injury.’” Wal-Mart, 131 S.Ct. at 2551. It “does not require identical claims or

facts among class member[s].” Marcus v. BMW of North America, LLC, 687 F.3d 583, 597

(2012) (citations omitted). “For purposes of Rule 23(a)(2), even a single common question will

do.” Id. Claims common to the entire class “must depend on a common contention . . . [that is]

of such a nature that it is capable of classwide resolution . . . [and] that determination of its truth




                                                  15
or falsity will resolve an issue that is central to the validity of each one of the claims in one

stroke.” Wal-Mart, 131 S.Ct. at 2551.

       Under Rule 23(a)(3), a court must also determine whether “the claims or defenses of the

representative parties are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3).

Typicality and commonality are closely related and often merge. Marcus, 687 F.3d at 597.

Typicality, however, “derives its independent legal significance from its ability to ‘screen out

class actions in which the legal or factual position of the representatives is markedly different

from that of other members of the class even though common issues of law or fact are present.’”

Id. at 598. “If a plaintiff’s claim arises from the same event, practice, or course of conduct that

gives rise[] to the claims of the class members, factual differences will not render that claim

atypical if it is based on the same legal theory as the claims of the class.” Id.

       Typicality ensures that the putative class members’ and representative’s interests “are

aligned ‘so that the latter will work to benefit the entire class through the pursuit of [their] own

goals.’” Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 183 (3d Cir.

2001) (citations omitted). Typicality is met “when the named plaintiffs and the proposed class

members ‘challenge [] the same unlawful conduct.” Thomas v. SmithKline Beecham Corp., 201

F.R.D. 386, 394 (E.D. Pa. 2001) (quoting Baby Neal for and by Kanter v. Casey, 43 F.3d 48, 58

(3d Cir. 1994)). Complete “factual similarity is not required; just enough factual similarity so

that maintaining the class action is reasonably economical and the interests of other class

members will be fairly and adequately protected in their absence.” In re Schering Plough Corp.

ERISA Litig., 589 F.3d 585, 598 (3d Cir. 2009).

       Here, a single overarching common question—whether Defendants’ UMR processes

violated ERISA—cuts across every claim of every Settlement Class Member. Rodriquez v. Nat’l



                                                  16
City Bank, 726 F.3d 372, 832 (3d Cir. 2013) (“[T]here may be many legal and factual differences

among the members of a class, as long as all were subjected to the same harmful conduct by the

defendant.”). In addition, Plaintiffs assert the same ERISA claim, under the same legal theories

for the same wrongful conduct as the other Settlement Class Members. As such Rule 23(a)(2)

and (3)’s requirements of common question of law or fact and typicality are satisfied.

                                          3. Adequacy

       Under Rule 23(a)(4), a court must determine whether the proposed class representative

“will fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). To meet

the adequacy requirement, a finding must be made that (1) plaintiff’s interests do not “conflict

with those of the class” and (2) the proposed class counsel are “capable of representing the

class.” Newton, 259 F.3d at 185. The Third Circuit has “recognized that the linchpin of the

adequacy requirement is the alignment of interests and incentives between the representative

plaintiffs and the rest of the class,” Dewey v. Volkswagen Aktiengesellschaft, 681 F.3d 170, 183

(3d Cir. 2012), and “not proof of vigorous pursuit of the claim.” In re Community Bank of

Northern Virginia, 418 F.3d 277, 307 (3d Cir. 2005). This requirement serves “to ensure that the

putative named plaintiff has the incentive to represent the claims of the class vigorously.”

Dewey, 681 F.3d at 184.

       Here, there is no conflict between the proposed Class Representatives and the Class

because, as with all members of the Class, Plaintiffs seek compensation for the same claims from

the same Defendants. Plaintiffs have no interests that are antagonistic to or in conflict with the

Class they seek to represent and their alleged injuries are identical to those suffered by

Settlement Class Members. In addition, Class Counsel have substantial experience prosecuting




                                               17
large-scale class actions, including ERISA class actions against health insurers. Accordingly,

both prongs of the adequacy inquiry are met.

                                   Rule 23(b)(3) Requirements

       Having found that Plaintiffs have satisfied each of the Rule 23(a) prerequisites, this Court

must determine pursuant to Rule 23(b) whether “the questions of law or fact common to class

members predominate over any questions affecting only individual members, and that a class

action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). These two requirements are generally referred to as the

“predominance and superiority” factors.

                                        1. Predominance

       The predominance requirement “tests whether proposed classes are sufficiently cohesive

to warrant adjudication by representation.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623

(1997). Issues common to the class must “predominate” over individual issues. In re Prudential

Ins. Co. Am. Sales Practice Litig., 148 F.3d 283, 313-14 (3d Cir. 1998). “Because the ‘nature of

the evidence that will suffice to resolve a question determines whether the question is common

or individual,’ ‘a district court must formulate some prediction as to how specific issues will play

out in order to determine whether common or individual issues predominate in a given case.’” In

re Hydrogen Peroxide, 552 F.3d at 311 (quoting Blades v. Monsanto Co., 400 F.3d 562, 566 (8th

Cir. 2005)).

       The predominance requirement is met here. Plaintiffs allege that each Settlement Class

member was subject to the same UMR practices. As such, the claims of each similarly situated

Settlement Class Member address the same issues of law and fact. Accordingly, this Court finds




                                                18
that the questions of law or fact common to class members that involve liability predominate

over questions involving only individual members.

                                            2. Superiority

        Under the second criterion of Rule 23(b), this Court must find that a “class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

R. Civ. P. 23(b). The superiority element requires courts “to balance, in terms of fairness and

efficiency, the merits of a class action against those of ‘alternative available methods of

adjudication.’” Community Bank of Northern Virginia, 418 F.3d at 309 (citations omitted). A

“nonexhaustive list of factors pertinent to a court’s ‘close look’” at the superiority requirement is

found in the text itself. Amchem, 521 U.S. at 615-16. The list includes:

                (A) the interest of members of the class in individually controlling
                the prosecution or defense of separate actions; (B) the extent and
                nature of any litigation concerning the controversy already
                commenced by or against members of the class; (C) the desirability
                or undesirability of concentrating the litigation of the claims in the
                particular forum; and (D) the difficulties likely to be encountered
                in the management of a class action.

Fed. R. Civ. P. 23(b)(3)(A)-(D). The superiority inquiry is simplified in the settlement context,

because when certifying a settlement only class, the Court need not inquire whether the case, if

tried, would pose intractable management problems, for the purpose of the settlement is to not

have a trial. Amchem, 521 U.S. at 620. In making this analysis, the district court may take the

proposed settlement into consideration. Prudential II, 148 F.3d at 308; Warfarin Sodium II, 391

F.3d at 529 (“When dealing with variations in state laws, the same concerns with regards to case

manageability that arise with litigation classes are not present with settlement classes, and thus

those variations are irrelevant to certification of a settlement class.”).




                                                   19
       Here, a class action is the superior method of resolving the Settlement Class Members’

claims. All of the Settlement Class Members’ claims are based upon the same basic operative

facts and legal standards. It would be a far better use of judicial resources to adjudicate all of

these identical issues once, on a common basis. In addition, the Settlement provides Settlement

Class Members the ability to obtain predictable, certain, and definite compensatory relief

promptly. By contrast, individualized litigation carries with it great uncertainty, risk, and costs,

and provides no guarantee that injured Settlement Class Members will obtain timely

compensatory relief at the conclusion of the litigation.       Accordingly, this Court finds that

consideration of the Rule 23(b) factors weighs favorably for certification.          Because of the

number and nature of potential class plaintiffs and the fact that each member’s potential recovery

is likely to be small compared to the cost of litigating an individual case, maintaining this matter

as a class action is judicially advisable and superior to other available methods.

       After carefully concluding the requisite “vigorous analysis” of the factors in Rules 23(a)

and (b), this Court finds that the requirements of Rule 23 have been met and that certification of

Plaintiffs’ proposed class is proper.

                           Request for Attorneys’ Fees and Expenses

       As compensation for their legal services and efforts, Class Counsel have requested this

Court to approve the portion of the settlement which provides for reimbursement of attorneys’

fees in an amount equal to 33.3% of the total settlement amount, or $3,916,666.67, and expenses

in the amount of $239,500.48. This is an amount contemplated and agreed to in the settlement

agreement and disclosed to Class members. As noted above, the notice provided to potential

Class members expressly informed them that Class Counsel would apply for an award of

attorneys’ fees in an amount not to exceed one-third of the total settlement amount and up to



                                                 20
$300,000.00 in reimbursed litigation expenses and a $10,000.00 service award to each of the

Plaintiffs in recognition of their services as class representatives. To date, no Class member has

objected to the settlement or to the requested fee, which evidences both a satisfactory result and a

reasonable fee. In support of their request for fees and reimbursement of costs and expenses,

counsel rely upon two declarations of counsel summarizing their time and the expenses incurred

on behalf of the Class. (See Decls. of Steven A. Schwartz and Jason M. Knott).

       Federal Rule of Civil Procedure 23(h) provides that “[i]n a certified class action, the court

may award reasonable attorney’s fees and nontaxable costs that are authorized by law or by the

parties’ agreement.” “[A] thorough judicial review of fee applications is required in all class

action settlements.” In re Gen. Motors Corp Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55

F.3d 768, 819 (3d Cir. 1995). The awarding of fees is within the discretion of the court, so long

as the court employs the proper legal standards, follows the proper procedures, and makes

findings of fact that are not clearly erroneous. In re Cendant Corp. PRIDES Litig., 243 F.3d 722,

727 (3d Cir. 2001). Plaintiffs and Class Counsel seek approval of an award of attorneys’ fees

and reimbursement of litigation expenses in accordance with the terms of the Class Action

Settlement Agreement.

                                         Attorneys’ Fees

       There are two methods of calculating attorneys’ fees in class actions – the percentage of

recovery method and the lodestar method.          In re Prudential, 148 F.3d at 332-33.        The

percentage-of-recovery approach “applies a certain percentage to the settlement fund,” while the

lodestar method “multiplies the number of hours class counsel worked on a case by a reasonable

hourly billing rate for such services.” Sullivan v. DB Inv. Inc., 667 F.3d 273, 330 (3d Cir. 2011).

The percentage-of-recovery approach is more appropriate where, as here, there is a common



                                                21
fund. In re AT&T Corp. Sec. Litig., 455 F.3d 160 164 (3d Cir. 2006) (finding that the percentage

method is “generally favored” in common fund cases because “it allows courts to award fees

from the fund in a manner that rewards counsel for success and penalizes it for failure.”);

Harshbarger v. Penn Mut. Life Ins. Co., 2017 WL 6525783, at *2 (E.D. Pa. Dec. 20, 2017) (“The

reasonableness of attorneys’ fee awards in common fund cases . . . is generally evaluated using a

[percentage of recovery] approach followed by a lodestar cross-check.”).

       In determining what constitutes a reasonable percentage fee award under the percentage-

of-recovery approach, the Third Circuit has directed district courts to consider ten factors

identified in Gunter v. Ridgewood Energy Corp., 223 F.3d 190 (3d Cir. 2000), and In re

Prudential Ins. Co. Am. Sales Prac. Litig. Agent Actions, 148 F.3d 283 (3d Cir. 1998) (the

“Gunter/Prudential factors”); to wit:

       (1) the size of the fund created and the number of persons benefitted; (2) the
       presence or absence of substantial objections by members of the class to the
       settlement terms and/or fees requested by counsel; (3) the skill and efficiency of
       the attorneys involved; (4) the complexity and duration of the litigation; (5) the
       risk of nonpayment; (6) the amount of time devoted to the case by plaintiff’s
       counsel; (7) the awards in similar cases; (8) the value of benefits attributable to
       the efforts of class counsel relative to the efforts of other groups, such as
       government agencies conducting investigations; (9) the percentage fee that would
       have been negotiated had the case been subject to a private contingent fee
       arrangement at the time counsel was retained; and (10) any innovative terms of
       settlement.

Gunter, 223 F.3d at 195 n.1; see also Prudential, 148 F.3d at 336-40; Diet Drugs, 582 F.3d at

541. Although district courts should “engage in robust assessments of the [Gunter/Prudential

factors] when evaluating a fee request,” these factors are not exhaustive, and should not be

applied in a formulaic way. In re Rite Aid, 396 F.3d at 301-02. This Court will apply each of

these factors to determine the reasonableness of the attorneys’ fees request.




                                                22
            1.      The size of the fund created and the number of persons benefitted

       The first Gunter factor “consider[s] the fee request in comparison to the size of the fund

created and the number of class members to be benefitted.” In re Ocean Power Techs., Inc., 2016

WL 6778218, at *26 (D.N.J. Nov. 15, 2016) (quoting Rowe v. E.I. DuPont de Nemours & Co.,

2011 WL 3837106, at *18 (D.N.J. Aug. 26, 2011)). Here, the parties negotiated a settlement

with a common fund of $11.75 million that confers a benefit upon approximately 26,000

Settlement Class Members. This fund will provide monetary benefit to all members of the

Settlement Class who provided clinical services to Cigna insureds and whose claims for

reimbursement of such services were denied in whole or part pursuant to ASH’s UMR policies

or practices. Even after deduction of the requested attorneys’ fees and expenses and notice and

administrative expenses, the $11.75 million fund is large enough to provide Settlement Class

Members with checks that, based on Plaintiffs’ estimates, would represent a recovery of 11% of

the amount that Settlement Class Members would have been paid if their claims had not been

denied in whole or in part ass a result of ASH’s UMR policies and practices. Because Plaintiffs

did not allege that every single bill should have been approved, but only that ASH’s UMR

practices were arbitrary and capricious, the $11.75 million recovery represents a higher

percentage of the maximum damages Plaintiffs would have recovered even if they prevailed on

their claims. The Settlement also confers a non-monetary benefit upon all Settlement Class

Members because it requires ASH to make changes to its Professional Affairs Health Advisory

Committee, offer continuing education to providers, and more. This factor, therefore, favors

approval of the fee request.




                                               23
        2.     The presence or absence of substantial objections by members of the class

       Gunter advises that a court should consider “the presence or absence of substantial

objections by members of the class to the settlement terms and/or fees requested by counsel.”

Gunter, 223 F.3d at 195 n.1. Nearly 26,000 Class Notices were sent to Settlement Class

Members notifying them that Defendants had agreed to pay attorneys’ fees in an amount not to

exceed one-third of the total settlement amount, to reimburse expenses in an amount not to

exceed $300,000.00, and to pay Plaintiffs incentive awards in the amount of $10,000.00 each as

recognition of their service as Class Representatives. No objections were filed. This absence of

objections supports the approval of Plaintiffs’ fee petition. See, e.g., In re Lucent Techs., Inc.,

Sec. Litig., 327 F. Supp. 2d 426, 455–56 (D.N.J. 2004) (citing Gunter, 223 F.3d at 195 n.1); In re

Gen. Motors, 55 F.3d at 812.

                     3.      The skill and efficiency of the attorneys involved

       Class counsel’s skill and efficiency is “measured by the quality of the result achieved, the

difficulties faced, the speed and efficiency of the recovery, the standing, experience and expertise

of the counsel, the skill and professionalism with which counsel prosecuted the case and the

performance and quality of opposing counsel.” In re Viropharma Inc. Secur. Litig., 2016 WL

312108, at *16 (E.D. Pa. Jan. 25, 2016) (quoting In re Computron Software, Inc., 6 F. Supp. 2d

313, 323 (D.N.J. 1998)). Here, Class Counsel have substantial experience prosecuting large-

scale class actions, including ERISA class actions against health insurers. This experience

undoubtedly contributed to the favorable outcome negotiated with equally experienced opposing

counsel. Therefore, this factor also weighs in favor of approval.




                                                24
               4.     The complexity, expense, and likely duration of the litigation

       The fourth Gunter factor is intended to capture “the probable costs, in both time and

money, of continued litigation.” In re Gen. Motors, 55 F.3d at 812 (quoting Bryan v. Pittsburgh

Plate Glass Co., 494 F.2d 799, 801 (3d Cir. 1974)). As noted, the claims in this action have been

the subject of hard-fought litigation for over six years.       Notwithstanding its duration and

progress, if this case were to go to trial, it would have involved substantial additional discovery

and motion practice at great expense to the parties. Moreover, even if Plaintiffs would have

recovered a large judgment at trial on behalf of the Settlement Class Members, their actual

recovery would likely be postponed for years. There is also the possibility that Plaintiffs would

recover nothing. The Settlement Agreement secures a recovery for the Settlement Class now,

rather than the “speculative promise of a larger payment years from now.” In re Viropharma

Inc., 2016 WL 312108, at *16. This factor, therefore, weighs in favor of approval.

                                 5.      The risk of non-payment

       Class Counsel undertook this action on an entirely contingent fee basis.             “Courts

routinely recognize that the risk created by undertaking an action on a contingency fee basis

militates in favor of approval.” In re Schering-Plough Corp. Enhance ERISA Litig., 2012 WL

1964451, at *7 (D.N.J. 2012); see also In re Ocean Power Techs, Inc., 2016 WL 677218, at *28.

Class Counsel has litigated this case for more than six years without pay and has shouldered the

risk that the litigation would yield little to no recovery. Accordingly, the fifth Gunter/Prudential

factor weighs in favor of approving the attorneys’ fees request.

               6.     The amount of time devoted to the case by plaintiffs’ counsel

       The sixth Gunter/Prudential factor considers the amount of time Class Counsel devoted

to the litigation. Gunter, 223 F.3d at 199. Class Counsel estimates that over 10,000 hours of



                                                25
attorney and other professional and paraprofessional time were expended on this case. These

hours are reasonable for a complex class case like this one. Thus, the sixth Gunter/Prudential

factor weighs in favor of approving the attorneys’ fees request.

                                7.      The awards in similar cases

       While there is no benchmark for the percentage of fees to be awarded in common fund

cases, the Third Circuit has noted that reasonable fee awards in percentage-of-recovery cases

generally range from nineteen to forty-five percent of the common fund. In re Gen. Motors

Corp. Pick-Up Truck Fuel Tank Prod. Liab. Litig., 55 F.3d 768, 822 (3d Cir. 1995). In complex

ERISA cases, courts in this Circuit and others also routinely award attorneys’ fees in the amount

of one-third of the total settlement fund. See In re Merck & Co., Inc. Vytorin Erisa Litig., 2010

WL 547613, at *9 (D. N.J. Feb. 9, 2010); Krueger v. Ameriprise Fin., Inc., 2015 WL 4246879, at

*4 (D. Minn. July 13, 2015). Accordingly, this factor weighs in favor of approval.

8.     Value of benefits attributable to the efforts of class counsel relative to the efforts of others

       Class Counsel were the only ones investigating the claims at issue in this case, and they

alone initiated this federal action and actively litigated it. Because Class Counsel were the only

ones pursuing the claims at issue in this case, this factor weighs in favor of approval.

                     9.      Percentage fee that would have been negotiated

       Class Counsel agreed to litigate this case on a contingent fee basis, and successfully

negotiated a settlement. Were this case an individual action, the customary contingent fee would

likely range between thirty and forty percent of the recovery. Wallace v. Powell, 288 F.R.D.

347, 375 (M.D. Pa. 2012) (“In private contingency fee cases, attorneys routinely negotiate

agreements for between thirty percent and forty percent of the recovery.”); In re Ikon Ofc. Sols.,

Inc. Sec. Litig., 194 F.R.D. 166, 194 (E.D. Pa. 2000) (“[I]n private contingency fee cases,



                                                 26
particularly in tort matters, plaintiffs’ counsel routinely negotiate agreements providing for

between thirty and forty percent of any recovery.”). Here, Class Counsel’s requested percentage

of 33.3% is commensurate with customary percentages in private contingent fee agreements.

Thus, this factor supports approval.

                             10.       Innovative terms of the settlement

       The Settlement Agreement does not contain any innovative terms. This factor is neutral

as it neither weighs in favor of nor against approval.

                                            Lodestar Cross-Check

       In common fund cases such as this one, the lodestar method is sometimes used to “cross-

check the reasonableness of a percentage-of-recovery fee award.” Sullivan, 667 F.3d at 330.

The purpose of the cross-check is to ensure that the percentage approach does not result in an

“extraordinary” lodestar multiple or a windfall. See In re Cendant Corp. Sec. Litig., 264 F.3d

201, 285 (3d Cir. 2001). The Third Circuit has stated that a lodestar cross-check entails an

abridged lodestar analysis that requires neither “mathematical precision nor bean counting.” In

re Rite Aid Corp. Sec. Litig., 396 F.3d 294, 305 (3d Cir. 2005). The Court need not receive or

review actual billing records when conducting this analysis. Id. at 307.

       Under the lodestar method, a court begins the process of determining the reasonable fee

by calculating the “lodestar;” i.e., the “number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433, (1983); see

also McKenna v. City of Phila., 582 F.3d 447, 455 (3d Cir. 2009).           Once the lodestar is

determined, the court must then determine whether additional adjustments are appropriate.

McKenna, 582 F.3d at 455. A reasonable hourly rate in the lodestar calculation is “[g]enerally . .

. calculated according to the prevailing market rates in the relevant community,” taking into

account “the experience and skill of the . . . attorney and compar[ing] their rates to the rates

                                                   27
prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Maldonado v. Houstoun, 256 F.3d 181, 184 (3d Cir. 2001). The

prevailing market rate is usually deemed reasonable. Pub. Interest Research Grp. v. Windall, 51

F.3d 1179, 1185 (3d Cir. 1995).

       “In calculating the second part of the lodestar determination,” i.e., the time reasonably

expended, a district court should “review the time charged, decide whether the hours set out were

reasonably expended for each of the particular purposes described and then exclude those that

are excessive, redundant, or otherwise unnecessary.” Pa. Envtl. Def. Found. v. Canon-McMillan

Sch. Dist., 152 F.3d 228, 232 (3d Cir. 1998). As noted in Hensley, lawyers are required to use

judgment when billing their clients so as not to bill clients for “excessive, redundant, or

otherwise unnecessary” hours. Id. at 434. Likewise, “[h]ours that are not properly billed to

one’s client also are not properly billed to one’s adversary pursuant to statutory authority.” Id. at

434 (citations omitted). Ultimately, district courts have “substantial discretion in determining

what constitutes . . . reasonable hours.” Lanni v. New Jersey, 259 F.3d 146, 149 (3d Cir. 2001).

       Attached to the Schwartz and Knott Declarations, Class Counsel included a summary of

the hours worked by the partners, associates, and professional support staff involved in this

litigation. These summaries were prepared from contemporaneous, daily time records regularly

prepared and maintained by the respective firms. Class Counsel and support staff are claiming

10,028.18 hours for work done at hourly rates between $60 and $1,095. After reviewing the

Attorney Declarations, it appears that Class Counsel is not requesting compensation for any time

that was “excessive, redundant, or otherwise unnecessary.” Hensley, 461 U.S. at 434. These

hourly rates are also well within the range of what is reasonable and appropriate in this market.

That is, the hourly charged rates for the attorneys are the same as the regular current rates



                                                 28
charged for their services in standard non-class matters, including contingent and non-contingent

matters. The attorneys have substantial experience in complex class action litigation, and their

hourly rates are also within the range charged by attorneys with comparable experience levels for

litigation of a similar nature. See, e.g., Barel v. Bank of Am., 255 F.R.D. 393, 403-04 (E.D. Pa.

2009).

         Having found the hourly rates and hours expended reasonable, as of June 10, 2019, the

aggregate lodestar calculation is $5,103,887.61, for the 10,028.18 hours of attorney and support

staff work. Class Counsel’s request for $3,916,666.67 (one-third of the settlement amount) will

result in Class Counsel receiving considerably less than the lodestar. This Court notes that courts

frequently approve attorneys’ fees awards for amounts in excess of the calculated lodestar.

Indeed, multiples ranging from 1 to 4 are often used in common fund cases. In re Prudential,

148 F.3d at 341; see also Keller v. TD Bank, N.A., 2014 WL 5591033, at *16 (E.D. Pa. Nov. 4,

2014) (approving multiplier of “slightly above 3” in FLSA collective action). In addition, this

Court has considered that Class Counsel took the case on a contingent basis, see Lindy Bros.

Builders, Inc. of Phila. v. Am. Radiator & Standard Sanitary Corp., 487 F.2d 161 (3d Cir. 1973);

there were no objections filed by Settlement Class Members to the amounts requested, see Perry

v. FleetBoston Fin. Corp., 229 F.R.D. 105, 124 (E.D. Pa. 2005); and Class Counsel has obtained

a significant recovery for the Settlement Class Members.

         Therefore, having considered the relevant Gunter/Prudential factors and performed the

lodestar cross-check, this Court approves the reasonable amount of attorneys’ fees requested.

                                Reimbursed Litigation Expenses

         Class Counsel also seeks approval of the portion of the Fee Agreement which entitles

them to a reimbursement of expenses not to exceed $300,000.00. Class Counsel claims that they



                                                29
incurred $239,500.48 in actual expenses during the pendency of this litigation. This includes

costs incurred in connection with the prosecution and settlement of the litigation for items such

as: expert fees, filing fees, postage, transportation, working meals, printing, and consultant fees.

Counsel in “common fund cases is entitled to reimbursement of expenses that were adequately

documented and reasonably and appropriately incurred in the prosecution of the case.” In re

Cendant Corp. Deriv. Action Litig., 232 F. Supp. 2d 327, 343 (D.N.J. 2002). After carefully

reviewing the documentation supporting the reimbursement request, including the Attorney

Declarations, this Court finds that the litigation expenses listed by Class Counsel are reasonable

and expected in this type of case.       Therefore, Class Counsel’s request to be reimbursed

$239,500.80 in litigation expenses is granted.

                                         Service Awards

       Class Counsel also seek this Court’s approval of Service Awards to Drs. Clarke and

DiFabio, in the amount of $10,000.00 each, for their willingness to undertake the risks and the

burden of this litigation. “Incentive awards are not uncommon in class action litigation . . . .”

Cullen v. Whitman Med. Corp., 197 F.R.D. 136, 145 (E.D. Pa. 2000).                These payments

“compensate named plaintiffs for ‘the services they provided and the risks they incurred during

the course of class action litigation.’” Bredbenner v. Liberty Travel, Inc., 2011 WL 1344745, at

*22 (D.N.J. Apr. 8, 2011). Incentive awards also “‘reward the public service’ of contributing to

the enforcement of mandatory laws.” Id. (quoting In re Cendant, 232 F. Supp. 2d at 344).

       This Court recognizes that there would be no benefit to the Settlement Class Members if

Plaintiffs had not stepped forward and prosecuted this matter to the current resolution. In doing

so, these individuals devoted time and energy to the litigation, including assisting Class Counsel

with discovery and the mediation. The requested awards are well within the range of awards



                                                 30
made in similar cases. See Barel, 255 F.R.D. at 402-03 (awarding $10,000.00 incentive award);

Brown, 2017 WL 2986300, at *7 (awarding $10,000 to each named plaintiff because they “were

actively involved in the litigation since before it was commenced, they provided the information

and documents that formed the basis for the lawsuit” and “the service award payments represent

a small fraction of the $452,586 Settlement Fund.”). Settlement Class Members were also

notified that Class Counsel would request these individual awards for Plaintiffs. No Settlement

Class Members objected to the Service Awards. Accordingly, this Court approves the requested

awards of $10,000.00 each to Drs. Clarke and DiFabio.


CONCLUSION

        For the reasons stated herein, this Court grants final approval of the proposed class action

settlement, awards Class Counsel reasonable attorneys’ fees in the amount of $3,916,666.667

and the reimbursement of expenses in the amount of $239,500.48, and awards the sum of

$10,000.00 to each of the Class Representatives, Drs. Clarke and DiFabio. An Order consistent

with this Memorandum Opinion follows.



NITZA I. QUIÑONES ALEJANDRO
Judge, United States District Court




                                                31
